Mr. Justice Walker delivered the opinion of the Court: This case depends alone upon questions of fact. It is conceded, that if Moss, as Barton’s agent, purchased the land for taxes with Barton’s money, then the purchase inured to his benefit, and whatever title was acquired by that purchase, Moss holds as trustee. It is, however, insisted that Moss’ agency for the payment of the taxes had ceased before the purchase was made. The evidence shows that defendant in error was to pay the taxes on this land during the time plaintiff in error should continue to labor for him, or until they should settle. It appears that plaintiff in error ceased to labor for defendant in 1842, and the sale for taxes was made in 1848, but it seems they never have settled. Whether the agency was to cease on the happening of the one or the other of these contingencies is not very certain. It can make very little difference whether the agreement was proved to have been the one or the other, as defendant, after the purchase, repeatedly recognized the purchase as having been made for the benefit of plaintiff in error. When asked why he suffered the land to go to sale, he said it was to strengthen plaintiff’s title, and stated that he would transfer it when they should settle. The evidence abundantly shows that he had ample means belonging to plaintiff in error in his hands when he purchased the land, and still has a large sum of his money. Under these circumstances, every principle of justice, equity and fair dealing, requires that he should be prevented from reaping any benefit from the purchase. He should, upon this evidence, have been decreed to convey the title acquired at the tax sale to plaintiff in error. On a settlement, defendant would, of course, be permitted to retain the money paid at the tax sale, together with any sums he has paid as taxes on this land, from his indebtedness to plaintiff in error, whether for labor or for profits derived from the land. This is equitable and just, but beyond that he acquired no interest in the land by the purchase. The evidence in reference to the town lot is insufficient to show that it was purchased in satisfaction of both judgments. The answer denies that it was, and it is not overcome by the evidence of two witnesses, or its equivalent. This being true a case is not made requiring the granting of relief as to the town lot. As to it, the bill was properly dismissed. But for the error indicated the balance of the decree of the court below must be reversed.and the cause remanded. Decree r&versed.